Citation Nr: 0836439	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-21 463	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left testicle disability.

2.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Michael Zimecki, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1967 
and from November 1976 to November 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen claims for entitlement to service connection for left 
testicle and left knee disabilities.  Jurisdiction over the 
veteran's claims resides with the Pittsburgh, Pennsylvania 
RO.

While the RO determined in the June 2005 rating decision on 
appeal that new and material evidence had not been submitted 
to reopen a claim for entitlement to service connection, the 
Board's October 2004 decision clearly states that it was 
limited to the issue of direct service connection and that it 
was not considering the claim on a secondary basis because 
the claim was being developed.  Therefore, a final decision 
has not been rendered regarding the veteran's claim and new 
and material evidence is not required to reopen the claim.  
Roebuck v. Nicholson, 20 Vet App 307 (2006).

In June 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

During his June 2008 hearing, the veteran raised the issues 
of entitlement to service connection for a left foot 
disability as secondary to his service-connected left 
inguinal hernia repair, entitlement to an increased rating 
for left inguinal hernia repair, and entitlement to a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU).  These claims are 
referred to the RO for the appropriate action.

The issue of entitlement to service connection for a left 
knee disability as secondary to service-connected left 
inguinal hernia repair is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2001 rating decision denied entitlement to 
service connection for a left testicle disability; the 
veteran was notified of the decision, but did not appeal.

2.  The evidence received since the January 2001 final rating 
decision is cumulative or redundant of the evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim seeking service connection for a left testicle 
disability as secondary to service-connected left inguinal 
hernia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In his September 2004 VCAA letter, the veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  In addition, he was informed of the reason for 
his prior denial of service connection.  VA has therefore 
substantially fulfilled its duties to notify with regard the 
veteran's claim to reopen.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The September 
2004 letter did tell the veteran to submit relevant evidence 
in his possession.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a May 2008 letter.  There was a timing deficiency 
in that the May 2008 letter was sent after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  The medical 
evidence of record is sufficient to decide the matters 
addressed in this decision.  VA has no duty to provide an 
examination prior to reopening the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).

For the reasons set forth above, the Board finds that VA has 
complied with the required notification and assistance 
requirements.  

Legal Criteria

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

Analysis

The veteran was initially denied entitlement to service 
connection for a left testicle condition in a January 2001 
rating decision.  The RO determined that the veteran's 
current atrophy of the left testicle was not etiologically 
related to his 1989 left inguinal hernia surgery as service 
treatment records documented the presence of an undescended 
left testicle as early as 1978, ten years prior to the 
veteran's 1989 surgery.  In addition, post-service treatment 
records from the VA Medical Center (VAMC) also showed that 
the veteran had an undescended left testicle in February 
1985.  

While the record also contained a medical opinion in support 
of the claim from a September 2000 VA examiner, the RO 
determined that this opinion was based solely on the 
veteran's inaccurate report of having two healthy, normal 
testicles prior to his hernia surgery.  

As service and post-service treatment records clearly 
documented that the veteran had an undescended left testicle 
prior to his 1989 hernia repair, the RO found that the 
September 2000 VA examiner's opinion was not very probative 
as it was based on the veteran's reported history that had 
been refuted by the medical evidence of record.

The veteran's claim to reopen was received in May 2002.  The 
evidence received subsequent to the January 2001 rating 
decision includes the veteran's testimony at his June 2008 
hearing and an August 2008 letter from his private physician 
stating that the veteran's current left testicular atrophy 
and orchitis is due to the hernia that he incurred during 
active duty service.  

The Board finds that the August 2008 private medical opinion 
is cumulative and does not raise a reasonable possibility of 
substantiating the claim.  While the evidence does provide a 
nexus between the veteran's current testicle condition and 
his service-connected hernia, as with the September 2000 VA 
opinion, it considered only the veteran's reports of symptoms 
after the surgery.  There was no reported consideration of 
the undescended testicle documented prior to the surgery.  

The private physician's letter did not reflect consideration 
of the service treatment records or other evidence in the 
claims folder.  The failure to consider this evidence is 
significant given that the service records document the 
veteran's undescended left testicle and his contemporaneous 
reports of having this condition for as long as he could 
remember.  Similarly, the post-service medical evidence of 
record, including the VAMC report from the veteran's hernia 
repair dated June 1989, shows an undescended left testicle.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also 
Swann v. Brown, 5 Vet. App. 229 (1993).  

The failure to consider this history renders the opinion of 
little probative value.  Boggs v. West, 11 Vet. App. 334, 345 
(1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As the 
August 2008 opinion is of little probative value, it does not 
raise a reasonable possibility of substantiating the claim, 
and is not material evidence that can be used to reopen the 
claim.

In addition, while the veteran testified at his June 2008 
hearing that he has experienced pain in his groin ever since 
his 1989 hernia repair surgery, this evidence is cumulative 
of statements made prior to the January 2001 RO rating 
decision denying the claim.  Therefore, it is not new and 
material evidence.

While the veteran has not specifically claimed entitlement to 
service connection on a direct basis, the record does show 
that an undescended testicle was identified during active 
duty.  This finding cannot, however, service as the basis for 
a grant of service connection.  Undescended testicles are not 
a ratable disability for VA purposes.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524, Note (2007).  

Because new and material evidence has not been received, the 
claim for service connection for a left testicle disability 
is not reopened.  



ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for a left 
testicle disability is denied.



REMAND

The veteran contends that during his left inguinal hernia 
surgery in 1989 he incurred nerve damage that resulted in 
weakness and pain of his left knee.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The record contains evidence that the veteran has been 
diagnosed with left knee patellofemoral syndrome and left leg 
neuropathy due to compression of the femoral nerve.  In 
addition, his private physician noted in an August 2008 
letter that this nerve compression may be associated with the 
veteran's in-service hernia.  Therefore, the Board finds that 
a VA examination is necessary to determine the nature and 
etiology of the veteran's left knee disability.  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions: 

1.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current left knee 
condition including left knee 
patellofemoral syndrome and leg 
neuropathy due to compression of the 
femoral nerve.

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.
After examining the veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current left knee condition was caused or 
aggravated by the veteran's service-
connected left inguinal hernia repair in 
1989.  

The rationale for any opinions should 
also be provided.

2.  If any benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued before the case 
is returned to the Board, if otherwise in 
order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


